     Case 2:20-cv-01373-APG-DJA Document 13
                                         12 Filed 09/21/20
                                                  09/20/20 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
       BANK OF NEW YORK MELLON,                         Case No.: 2:20-CV-01373-APG-DJA
18
                             Plaintiff,                 STIPULATION AND ORDER TO
19                                                      EXTEND TIME PERIOD TO
                      vs.                               RESPOND TO COMPLAINT [ECF No.
20                                                      1]
       FIDELITY NATIONAL TITLE GROUP,
21     INC. et al.,                                     [SECOND REQUEST]
22                           Defendants.
23

24          COMES NOW defendants Chicago Title Insurance Company, Fidelity National Title
25   Group, Inc., and Ticor Title of Nevada, Inc. (collectively, “Defendants”) and plaintiff The Bank
26   of New York Mellon Trust Company (“BONY”), by and through their respective attorneys of
27   record, which hereby agree and stipulate as follows:
28

                                                    1
                                          STIPULATION AND ORDER
     Case 2:20-cv-01373-APG-DJA Document 13
                                         12 Filed 09/21/20
                                                  09/20/20 Page 2 of 2



 1           1.     On July 24, 2020 BONY filed its complaint in the instant action. (ECF No. 1);
 2           2.     On August 21, 2020, the Court granted the Parties’ first stipulation to extend
 3   Defendants’ deadline to respond to the Complaint. (ECF No. 9.);
 4           3.     Defendants deadline to respond to BONY’s complaint is currently September 23,
 5   2020;
 6           4.     Defendants request a two-week extension of their respective deadlines to respond
 7   to BONY’s complaint, through and including October 7, 2020, to allow Defendants’ counsel more
 8   time to review the allegations underlying the complaint;
 9           5.     By entering into this stipulation Defendants do not waive any available defenses
10   under Fed. R. Civ. P. 12;
11           6.     BONY does not oppose the requested extension;
12           7.     This is the second request for an extension which is made in good faith and not for
13   purposes of delay;
14           IT IS SO STIPULATED that each Defendant’s deadline to respond to the complaint is
15   hereby extended through and including October 7, 2020.
16
     Dated: September 20, 2020                     SINCLAIR BRAUN LLP
17
                                                   By:    /s/-Kevin S. Sinclair
18                                                       KEVIN S. SINCLAIR
                                                         Attorneys for Defendants
19                                                       CHICAGO TITLE INSURANCE COMPANY
20   Dated: September 20, 2020                     WRIGHT FINLAY & ZAK, LLP
21                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
22
                                                         Attorneys for Plaintiff
                                                         THE BANK OF NEW YORK MELLON
23
                                                         TRUST COMPANY
24
     IT IS SO ORDERED.
25
             Dated this _____
                         21st day of _____________,
                                      September 2020.
26

27                                                       ______________________________________
28
                                                           DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
                                                  2
                                        STIPULATION AND ORDER
